Matter of Crystal G. v Marquis E. (2019 NY Slip Op 02165)





Matter of Crystal G. v Marquis E.


2019 NY Slip Op 02165


Decided on March 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2019

Friedman, J.P., Renwick, Webber, Kahn, Kern, JJ.


8763

[*1]In re Crystal G. (Anonymous), Petitioner-Respondent,
vMarquis E., Respondent-Appellant.


Larry S. Bachner, New York, for appellant.
Janet Neustaetter, The Children's Law Center, Brooklyn (Chai Park of counsel), attorney for the child.

Appeal from order, Family Court, Bronx County (Tamara Schwarzman, Referee), entered on or about June 4, 2018, which granted temporary custody of the subject child to petitioner-respondent mother, unanimously dismissed, without costs, as moot.
Application by appellant father's attorney to withdraw as counsel is granted (see Anders v California, 386 U.S. 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed this record and agree with appellant's assigned counsel that there are no nonfrivolous issues which could be raised on this appeal from the temporary order of custody, as it has been rendered moot by
the expiration of the terms of that order (Matter of Geovany S. [Martin R.], 143 AD3d 578 [1st Dept 2016]; Matter of Carl J. [Carl J., Sr.], 94 AD3d 473 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 21, 2019
CLERK